Citation Nr: 9928694	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  90-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to restoration of a 10 percent evaluation for 
chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1969 to May 
1971.  The veteran had active service during the Vietnam 
conflict but did not receive any awards reflecting combat nor 
is any combat action verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The initial rating action from July 
1989 denied an evaluation in excess of 10 percent for PTSD 
but that evaluation was most recently increased to 30 percent 
in a January 1999 rating action, made effective back to 
January 1989 (including multiple temporary total ratings for 
periods of hospitalization).  Evaluations for COPD and for 
lumbosacral strain have been maintained as noncompensable 
throughout the pendency of this appeal.  

This case has twice previously been remanded by the Board, 
first in August 1990 and later in August 1992.  It appears 
that the RO has substantially complied with the requests made 
in the August 1992 remand action and, most recently, the 
representative has submitted written argument which has not 
disputed the development conducted on remand.  The Board 
referred this case for an expert VHA medical opinion in June 
1999 and that opinion was returned to the Board in August 
1999.  The Board notified the veteran of its intention to 
obtain a VHA opinion in June 1999 at an address on 
Broadmeadows Boulevard in Virginia Beach, Virginia, but that 
letter was returned with a notation that the authorized 
forwarding time had expired.  The evidence on file seems to 
indicate that the veteran has an alternate post office box 
address in Virginia Beach.  In any event, the VHA opinion was 
provided to the representative.  


REMAND

There is a substantial amount of clinical evidence on file 
which has been considered in conjunction with the veteran's 
longstanding claims for increased evaluations and for 
restoration of a compensable evaluation.  The veteran has 
sought and been provided VA hospitalization on numerous 
occasions over the years.  All of these records have been 
reviewed by the RO during the pendency of this appeal.  
However, after the veteran's extensive claims folder was 
forwarded to the Board, yet another record of the veteran's 
admission to a VA medical center (Hampton) from May 17 to 
June 14, 1999, was forwarded to the Board.  38 C.F.R. 
§ 20.1304(c) (1998) states that any pertinent evidence 
referred to the Board by the originating agency under 
§ 19.37(b) must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived by the appellant or 
representative, or unless the Board determines that the 
benefits to which the evidence relates may be allowed without 
such referral.  

On its face, the records of this hospitalization during May 
and June 1999 are relevant to the veteran's claims on appeal.  
The Board has received no waiver of initial RO consideration 
by the veteran or his designated representative.  The Board 
is not prepared to allow the maximum schedular benefits on 
each appellate issue so the Board has no alternative but to 
return the veteran's claims to the RO for consideration of 
this additional pertinent evidence in accordance with the 
applicable regulation.  The Board is certainly aware that the 
veteran's claims have been in appellate status for a lengthy 
period but action by the Board to decide the veteran's 
current appeals without first referring this pertinent 
evidence back to the RO in violation of regulation would be 
error.  The RO must reconsider its previous decisions on the 
current appellate issues in view of the new evidence, 
including the VHA opinion dated in August 1999, and issue a 
new supplemental statement of the case in accordance with the 
applicable regulation.  

One other matter must be addressed by the RO on remand.  
Early on, the veteran's claim regarding COPD was 
characterized as one for an increased rating.  However, in 
its August 1992 remand, the Board correctly characterized 
this issue as one of entitlement to restoration of a 
previously assigned 10 percent evaluation for COPD.  There 
was, however, no further discussion of that issue in that 
remand.  

With reference to 38 C.F.R. § 3.105(e), and following an 
earlier proposed rating reduction, the RO reduced the 
veteran's 10 percent evaluation for COPD to noncompensable in 
April 1991, made effective from July 1991.  The veteran 
timely disagreed with that rating reduction and perfected an 
appeal.  However, the RO has continued throughout the 
appellate process to treat this as a request for an increased 
evaluation.  This is in error.  

An appeal regarding a rating reduction is governed by the 
provisions of 38 C.F.R. § 3.105(e) and also § 3.344(a).  The 
Board respectfully requests the RO to reassess its April 1991 
rating reduction action, for service-connected COPD, to see 
that it complied with the applicable provisions of 38 C.F.R. 
§ 3.344(a).  In performing this analysis, the RO's attention 
is directed to the case of Brown v. Brown, 5 Vet. App. 413 
(1993), which deals with the reduction of a disability rating 
which had been in effect for five or more years.  The RO's 
attention is also directed to VA Office of General Counsel, 
Precedential Opinion 6-92, which discusses the circumstances 
that an RO rating reduction action may be upheld in the 
absence of any specific reference to 38 C.F.R. § 3.343(a).  
VAOPGCPREC 6-92 (O.G.C. Prec. 6-92).  Again, the issue 
perfected for appeal was whether the rating reduction in 
April 1991 was correct, not whether the veteran is now (or 
has been during the lengthy pendency of this appeal) entitled 
to an increased evaluation.  

For these reasons, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran must be offered the 
opportunity of submitting any additional 
evidence or argument that he may have in 
support of the issues presently pending 
appeal.  Anything submitted by the 
veteran should be added to the claims 
folder.  

2.  The RO should ensure that it collects 
all up-to-date copies of the veteran's 
treatment with VA facilities, especially 
up-to-date records of the veteran's 
inpatient hospitalization with such 
facilities (to include records from the 
Hampton VAMC where the veteran usually 
stays).  All records collected, which are 
not already on file, should be added to 
the claims folder.  

3.  In the RO's discretion, if any VA 
examination is warranted regarding any 
current appellate issue, the RO should 
order such examination for inclusion in 
the claims folder.  Thereafter, the RO 
should readdress the issues presented for 
appeal.  The RO is reminded that the 
issue regarding COPD is not that of an 
increased rating but is, instead, whether 
the April 1991 rating reduction from 
10 percent to noncompensable was proper 
and in accordance with the applicable 
laws and regulations which have been 
noted above.  The Board would appreciate 
it if the RO would analyze that rating 
reduction action for conformance with 
38 C.F.R. § 3.344 and the case of 
Brown v. Brown, 5 Vet. App. 413 (1993).  

If any benefit sought on appeal is not allowed, a 
supplemental statement of the case should be prepared and the 
veteran and his representative be provided with an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  No action is 
required of the veteran until he receives notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

